DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-18 and 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al (20170231020) in view of Aso et al (20100040021).
Regarding claim 1, TOMICI et al discloses, a method of operating a terminal to communicate data over a network (fig. 3-12), the method comprising: 
establishing a connection with an access node (¶ 0038, 0098, FIG. 3-12, an IPv4 address and/or an IPv6 prefix may be allocated to a UE 122 when a new PDN connection is established over TWAN 106.); 
obtaining a first terminal address from the access node (¶ 0038, 0099, FIG.3-12, an IPv4 address and/or an IPv6 prefix may be allocated to a UE 122 when a new PDN connection is established over TWAN 106.); 
receiving an address/identity of a service gateway (116, fig. 5, SGW info) and a binding identity, the binding identity uniquely identifying (IMSI) the terminal in the service gateway (fig. 5A, step 9, ¶ 0100); 
establishing a connection for communications with the service gateway via the access node using the first terminal address and the address/identity of the service gateway (FIG. 5A-12, ¶ 0100, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type e.g., ISW-WLAN, BSSID, SSID, etc.); and 
over the connection with the service gateway, providing the binding identity to the service gateway and registering an identity of the terminal in association with the binding identity at the service gateway (FIG. 5A-12, ¶ 0100, 0102, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc.); and 
then communicating data traffic with the service gateway via the access node (¶ 0102, FIG. 5A-12, The TWAG 120 routes packets between UE 122 and PGW 110 via SGW 116).
TOMICI et al does not specifically disclose the binding identity is transmitted from the access node to the terminal and assigned by either the access node or the service gateway to establish a context association between the terminal and the access node per the service gateway for uniquely identifying the terminal in the service gateway.
In the same field of endeavor, Aso et al discloses, receiving an address/identity of a service gateway and a binding identity from the access node, the binding identity is transmitted from the access node to the terminal and assigned by either the access node or the service gateway to establish a context association between the terminal and the access node per the service gateway for uniquely identifying the terminal in the service gateway (fig. 1-31, ¶ 0143, the MN 10 is initially booted on the network 30 and the BID is assigned by a proxy node 31, ¶ 0153-0155, when receiving the DHCP request from the MN 10, the PMA 31 transmits a DHCP reply to the MN 10 to notify the MN 10 of an address of the HA 32 (HA address), IsPMIP information indicating that it is located on a PMIP network, and BID allocation OK (BIDAllocOK) indicating that the BID is allocated, together with the address allocated to the MN10). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of TOMICI et al by specifically adding feature in order to enhance system performance to provides for efficient resources by providing different levels of connection management in a network and positional information can be updated reliably without mistake. 
Regarding claim 2, TOMICI et al and Aso et al in claim 1, further, TOMICI et al discloses, prior to establishing a connection with the access node, receiving (¶ 0038, 0098, FIG. 3-12), from the access node, a signal from the access node indicating availability of a network access service from a network access service provider associated with the service gateway (¶ 0038, 0099, Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 3, TOMICI et al and Aso et al claim 1, further, TOMICI et al discloses, upon registering the identity of the terminal at the service gateway, receiving a second terminal address from the service gateway (¶ 0038, 0099, IPv6); wherein the step of communicating data traffic comprises: communicating data traffic with an external network via the service gateway and the access node using the second terminal address (¶ 0038, 0099, first IPv4 address and an second IPv6, Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 5, TOMICI et al and Aso et al in claim 1, further, TOMICI et al discloses, wherein the step of establishing a connection establishes secured communications with the service gateway via the access node; and further comprising: executing an authentication procedure over the secured communications connection for data communications via the access node and the service gateway (FIG. 5A-12, ¶ 0100-0103, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc. Aso et al, fig. 1-31, ¶ 0143, 0153-0158)
Regarding claim 6, TOMICI et al discloses, a method of operating a terminal to communicate data over a network, the method comprising: 
establishing a connection with an access node (¶ 0038, 0098, FIG. 3-12, an IPv4 address and/or an IPv6 prefix may be allocated to a UE 122 when a new PDN connection is established over TWAN 106.); 
obtaining a first terminal address and an address/identity of a service gateway (fig. 5A, step 9, ¶ 0100); 
establishing a connection for communications with the service gateway via the access node using the first terminal address and the address/identity of the service gateway (FIG. 5A-12, ¶ 0100, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc.); 
sending a registration request to the service gateway using the established connection, the registration request uniquely identifying the terminal in the service gateway and also comprising an address or SSID of the access node (FIG. 5A-12, ¶ 0100, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc.); 
receiving a context association notification from the service gateway via the access node (FIG. 5A-12, ¶ 0102, At step 15 of FIG. 5B); and 
then communicating data traffic with the service gateway via the access node (FIG. 3-12, ¶ 0102).
TOMICI et al does not specifically disclose receiving from the access node a registration initiation request message which comprises an address/identity of a service gateway.
In the same field of endeavor, Aso et al discloses, receiving from the access node a registration initiation request message which comprises an address/identity of a service gateway (fig. 1-31, ¶ 0143, the MN 10 is initially booted on the network 30 and the BID is assigned by a proxy node 31, ¶ 0153-0155, when receiving the DHCP request from the MN 10, the PMA 31 transmits a DHCP reply to the MN 10 to notify the MN 10 of an address of the HA 32 (HA address), IsPMIP information indicating that it is located on a PMIP network, and BID allocation OK (BIDAllocOK) indicating that the BID is allocated, together with the address allocated to the MN10). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of TOMICI et al by specifically adding feature in order to enhance system performance to provides for efficient resources by providing different levels of connection management in a network and positional information can be updated reliably without mistake.
Regarding claim 7, TOMICI et al and Aso et al in claim 1, further, TOMICI et al discloses, a mobile terminal (UE) adapted to perform the method of any of 1 (¶ 0038, 0098-0102 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 8, TOMICI et al discloses, a method of operating an access node to communicate data between a terminal and a network, the method comprising: 
establishing a connection with a terminal (¶ 0038, 0098, FIG. 3-12, an IPv4 address and/or an IPv6 prefix may be allocated to a UE 122 when a new PDN connection is established over TWAN 106.); 
assigning a first terminal address to the terminal (¶ 0038, 0098, FIG. 3-12, an IPv4 address and/or an IPv6 prefix may be allocated to a UE 122 when a new PDN connection is established over TWAN 106.); 
sending a terminal context association request to a service gateway (FIG. 5A-12, ¶ 0100, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc.); 
responsive to receiving acceptance of the terminal context association request from the service gateway (FIG. 5A-12, ¶ 0102, At step 15 of FIG. 5B), 
then forwarding data traffic between the terminal and the service gateway (FIG. 3-12, ¶ 0102).
TOMICI et al does not specifically disclose wherein the binding identity is transmitted from the access node to the terminal and assigned by either the access node or the service gateway to establish a context association between the terminal and the access node per the service gateway.
In the same field of endeavor, Aso et al discloses, wherein the binding identity is transmitted from the access node to the terminal and assigned by either the access node or the service gateway to establish a context association between the terminal and the access node per the service gateway (fig. 1-31, ¶ 0143, the MN 10 is initially booted on the network 30 and the BID is assigned by a proxy node 31, ¶ 0153-0155, when receiving the DHCP request from the MN 10, the PMA 31 transmits a DHCP reply to the MN 10 to notify the MN 10 of an address of the HA 32 (HA address), IsPMIP information indicating that it is located on a PMIP network, and BID allocation OK (BIDAllocOK) indicating that the BID is allocated, together with the address allocated to the MN10). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of TOMICI et al by specifically adding feature in order to enhance system performance to provides for efficient resources by providing different levels of connection management in a network and positional information can be updated reliably without mistake. 
Regarding claim 9, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, assigning a binding identity uniquely identifying the associated terminal in the service gateway, the binding identity comprising a part specific to the associated terminal comprising one or more of the first terminal address and a MAC address of the terminal (¶ 0033, The TWAG 120 maintains a UE MAC address association for forwarding packets between the UE 122 (via the WLAN AP) and the associated S2a GTP-U tunnel), and a part specific to the access node comprising one or more of an address or a service set identification (SSID) of the access node (¶ 0100, 0109); wherein the terminal context association request comprises the binding identity (FIG. 5A-12, ¶ 0100 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 10, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, forwarding signals between the terminal and the service gateway to establish secured communications between the terminal and the service gateway (FIG. 5A-12, ¶ 0102, The TWAG 120 routes packets between UE 122 and PGW 110 via SGW 116 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 11, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, receiving a confirmation message from the service gateway indicating association of the access node with the binding identity of the terminal in response to registration of the terminal with the service gateway (FIG. 5A-12, ¶ 0102, the SGW 116 may send the GTP-C Create Session Response message to the TWAG 120 over the disclosed S1a interface and Pelletier et al, ¶ 0299, 0312); and then monitoring data traffic communicated between the terminal and the service gateway via the access node (FIG. 5A-12, ¶ 0102, The TWAG 120 routes packets between UE 122 and PGW 110 via SGW 116 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 12, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, wherein the monitoring step allows data traffic between the terminal as identified by an address of the terminal and a address and/or port of the service gateway with which the terminal is registered, and blocks data traffic associated with another terminal address or with another port of the service gateway (FIG. 5A-12, ¶ 0033, 0038, 0100-0102, see detail above and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 14, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, prior to establishing a connection with the terminal, transmitting a signal indicating availability of a network access service from a network access service provider associated with the service gateway (FIG. 5A-12, ¶ 0100, At step 10 of FIG. 5A, the TWAG 120 sends a GTP-C Create Session Request message to the selected SGW 116 over the newly proposed S1a interface. The message may include APN, IMSI, RAT type (e.g., ISW-WLAN), BSSID, SSID, etc., Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 15, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, responsive to receiving acceptance of the terminal context association request from the service gateway, the acceptance comprising an address of a second service gateway different from the service gateway (FIG. 5A-12, ¶ 0038, 0102, 0130, where different SGWs 116 are serving the source and target eNBs, a required SGW "relocation" procedure may be also specified).
TOMICI et al does not specifically disclose the acceptance comprising an address of a second service gateway different from the service gateway, sending the binding identity and an address/identity of the second service gateway to the terminal.
In the same field of endeavor, Aso et al discloses, the acceptance comprising an address of a second service gateway different from the service gateway, sending the binding identity and an address/identity of the second service gateway to the terminal. (fig. 1-31, ¶ 0009, 0106, when the interface IF22 of the MN 10 is initially activated on the network 20, since the MN 10 itself registers the location information, the BID set by the MN 10 is added to the care-of address (CoA1) to be registered, 0143, the MN 10 is initially booted on the network 30 and the BID is assigned by a proxy node 31, ¶ 0153-0159, when receiving the DHCP request from the MN 10, the PMA 31 transmits a DHCP reply to the MN 10 to notify the MN 10 of an address of the HA 32 (HA address), IsPMIP information indicating that it is located on a PMIP network, and BID allocation OK (BIDAllocOK) indicating that the BID is allocated, together with the address allocated to the MN10). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of TOMICI et al by specifically adding feature in order to enhance system performance to MN having plural interfaces performs handover between a network with a network-based protocol and a network without any network-based protocol. 
Regarding claim 17, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, wherein the acceptance of the terminal context association request comprises a binding identity for the terminal assigned by the service gateway responsive to the terminal context association request sent to the service gateway, the binding identity uniquely identifying the associated terminal in the service gateway (FIG. 5A-12, ¶ 0038, 0100-0102, Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 18, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, an access node (106) adapted to perform the method of claims 8 (¶ 0038, 0098-0102 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158). 
Regarding claim 37, TOMICI et al and Aso et al in claim 6, further, TOMICI et al discloses, prior to establishing a connection with the access node (¶ 0038, 0098 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158), receiving, from the access node, a signal from the access node indicating availability of a network access service from a network access service provider associated with the service gateway (¶ 0102, 0111 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 38, TOMICI et al and Aso et al in claim 6, further, TOMICI et al discloses, wherein the step of establishing a connection establishes secured communications with the service gateway via the access node; and further comprising: executing an authentication procedure over the secured communications connection for data communications via the access node and the service gateway (¶ 0102, 0111 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 39, TOMICI et al and Aso et al in claim 6, further, TOMICI et al discloses, a mobile terminal adapted to perform the method of claim 6 (¶ 0038, 0098-0102 and Aso et al, fig. 1-31, ¶ 0143, 0153-0158). 
Regarding claim 13, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, establishing the connection with the terminal, the access node with the service gateway (FIG. 1-12, ¶ 0003, 0059, 0068, 0098, see detail above further, access network connected S1-U connection before establishing the connection with the terminal is well known and Aso et al, fig. 1-31, ¶ 0143, 0153-0158).
Regarding claim 16, TOMICI et al and Aso et al in claim 8, further, TOMICI et al discloses, establishing the connection with the terminal, the access node with the service gateway (FIG. 1-12, ¶ 0003, 0059, 0068, 0098, see detail above further, access network connected S1-U connection before establishing the connection with the terminal is well known and Aso et al, fig. 1-31, ¶ 0143, 0153-0158); and responsive to receiving acceptance of the terminal context association request comprising the address of the second service gateway, registering the access node with the second service gateway (FIG. 5A-12, ¶ 0038, 0102, 0130, where different SGWs 116 are serving the source and target eNBs, a required SGW "relocation" procedure may be also specified).
TOMICI et al does not specifically disclose before establishing the connection with the terminal, registering the access node with the service gateway.
In the same field of endeavor, Aso discloses, before establishing the connection with the terminal, registering the access node with the service gateway ( fig. 1-31, ¶ 0143, 0153-0158). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of TOMICI et al by specifically adding feature in order to enhance system performance to the gateway is provided to communicate with the distributed storage device and access point radio so that the wireless user equipment can be allowed to move among more than one access point radio and maintain the network connection, and can be provided to allow the wireless user equipment to move among more than one access point radio and cellular antennae and maintain the network connection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643